DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-19 of U.S. application 14070239. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is similar.
As an example “training input” in claim 4 of the present application is read by --teaching signal-- in claim 4 of US application 14070239.
As another an example “apparatus” in claim 4 of the present application is read by –controller apparatus-- in claim 4 of US application 14070239.
As another an example “the learning process” in claim 14 of the present application is read by --the learning process of the neuron network-- in claim 4 of US application 14070239.
As another an example “the target task” in each of claims 18 and 19 of the present application is read by – the target action-- in each of claims 18 and 19 of US application 14070239.
As another an example claim 20 of the present application is read by and obvious in view of claim 14 of US application 14070239.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 8, 10, 11, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “the given iteration and the another iteration are characterized by an empty intersection”.  
The claimed, “the given iteration” lacks antecedent basis.
Furthermore, the phrase, "characterized by an empty intersection" is not defined in applicant's disclosure.  The phrase which indicates that, “the given iteration and the another iteration” are “characterized by an empty intersection” is recited only once in applicant’s disclosure in sec 0007.  The applicant fails to provide the meaning thereof.  While conducting a prior art search of the above limitation the phrase, “empty intersection" was found, but there was not a search that disclosed that the claimed, “given iteration” and “another iteration” are “characterized by an empty intersection”.   The intersection is empty in what ? It is not clear what is intersecting or what is meant by iterations intersecting.

         [0009]	“……….during a first operational INTERATION: causing the apparatus to produce a first control signal based at least on a context and a first training input, the first control signal being configured to operate the first degree of freedom to execute a first action; and; causing the apparatus to adjust a learning parameter based at least on a first performance relating to the first action and a target action. 
   [0010] In one variant, the method further includes, during a subsequent ITERATION: causing the apparatus to produce a second control signal based at least on the context and a second training input, the second control signal being configured to operate the second degree of freedom.
However applicant fails to explain the meaning of the phrase, “characterized by an empty intersection” in relation to the claimed iterations.
In addition, claim 6 recites, “………, wherein the third control signal is produced only absent input related to the first degree of freedom operation being provided by the trainer during the subsequent iteration.”
Applicant specification section 0066 recites, “However, during normal operation, the training input 540 is absent; the input data 508 is required for the neuron to generate output.”
This is the only place in applicant’s specification the mentions or suggest the phrase absent.  Applicant’s disclosure fails to teach or recite the claim limitation, “………, wherein the third control signal is produced only absent input related to the first degree of freedom operation being provided by the trainer during the subsequent iteration.”
Claim 19 is rejected similar to claim 6 because the limitation, “a performance measure associated with execution of the target task absent the training input is smaller in magnitude than the performance measure determined based on the target task execution in accordance with the training input” in claim 19 is not taught or explained in applicant’s disclosure.

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1). 

Here, the applicant’s claims 1, 6, 19 do not conform to the invention as set forth in the  
remainder of the specification.  The terms and phrases used in the claims do not find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.
Furthermore, an applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a “lexicographic vacuum, but in the context of the specification and drawings”). Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a).

Claims 2, 3 are rejected for depending on claim 1.
Claims 7, 8, 10, 11, 12 recite the limitations with insufficient antecedent basis for the limitations in the claim.
	In claim 7, there is no antecedent basis for, “the first teaching input”.
Claim 8 is rejected for depending on claim 7.
In claim 10, “the first degree of freedom state determined in ….” Lacks antecedent basis.
In claim 11, “the third training input….” Lacks antecedent basis.
In claim 12, “the third training input….” Lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 9, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra et al (US 4763276).
Regarding claim 4, Perreirra discloses a method of training an adaptive controller apparatus of a robot, the robot comprising first and second degrees of freedom (fig. 1; col. 5, lines 30-40; see degrees of freedom Aa, As, An, fig. 8; also see col. 10, lines 17-23; col. 17, lines 35-38, etc), the method comprising:
during a first operational iteration (see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from second iteration etc. at  fig. 8; also see col. 10, lines 39-66; col. 12, lines 36-66; col. 32, lines 45-60):
causing the apparatus to produce a first control signal (citing signal from box 16, “achieved pose” or “achieved desired pose”; col. 8, lines 27-32; in addition the first signal can be produced at a first joint during a first iteration and) based at least on a context (context implies feedback signal, sensor signals according to applicant’s published spec US 20200139540, sec 0093; similarly the prior art discloses a context represented by the feedback loop “measured pose” from box 16; fig. 4a; col. 8, lines 33-37)  and a first training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44), the first control signal (citing signal from box 16, “achieved pose” or “achieved desired pose”; col. 8, lines 27-32) being configured to operate the first degree of freedom to execute a first action (command robot joints to achieve a first pose; col. 5, lines 1-40; see fig. 4a, corrected joint signal corrects joints to move manipulator box 16 to achieve a desired pose; col. 8, lines 27-32); and 
causing the apparatus to adjust a learning parameter (citing “joint correction commands” i.e. converting “predicted pose error” to joint correction commands for learning the desired pose; col. 8, lines 23-32; fig. 4a) based at least on a first performance relating to the first action (i.e. command robot joints a first time) and a target action (if the robot did not achieve a desired or targeted action e.g. achieving a desired pose then the “predicted pose error” is adjusted; col. 8, lines 23-32; fig. 4a); and
during a subsequent iteration (see second iteration depending from first iteration and third iteration depending from second iteration etc. at  fig. 8; also see col. 10, lines 39-66; col. 12, lines 36-66; col. 32, lines 45-60):
causing the apparatus to produce a second control signal (citing signal from box 16, “achieved pose” or “achieved desired pose”, this signal is produced many times due to multiple “Joint commands” until the robot achieves the desired pose; col. 8, lines 27-32; col. 10, lines 58-66; in addition the second control signal could be produced at a second joint during a second iteration)  based at least on the context (context represented by the feedback loop “measured pose” from box 16; fig. 4a; col. 8, lines 33-37)  and a second training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44), the second control signal being configured to operate the second degree of freedom (see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from the second iteration etc. wherein there are three degrees of freedom in a first axis, another three in a second axis, and so on creating more degrees of freedom as iteration increases; fig. 8; col. 10, lines 17-66, col. 15, lines 14-24; col. 32, lines 45-60); and
citing signal from box 16, “achieved pose” or “achieved desired pose”, this signal is produced many times due to multiple “Joint commands” until the robot achieves the desired pose; col. 8, lines 27-32; col. 10, lines 58-66; in addition the second control signal could be produced at a second joint during a second iteration) based at least on the context and the adjusted learning parameter, the third control signal being configured to operate the first degree of freedom (see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from the second iteration etc, wherein there are three degrees of freedom in a first axis, another three in a second axis, and so on creating more degrees of freedom as iteration increases; fig. 8; col. 10, lines 17-66, col. 15, lines 14-24; col. 32, lines 45-60);
wherein the second and the third control signals cooperate to cause execution of thetarget action (see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from the second iteration etc, wherein there are three degrees of freedom in first axis, another three in second axis, and so on creating more degrees of freedom as iteration increases to execute a target action as shown at bottom of fig. 8; col. 15, lines 14-24; col. 32, lines 45-60).
The prior art embodiments of the prior are combinable for the purpose of providing a more efficient operating robot.  Therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 5, Perreirra (figs. 1-8) discloses the method of Claim 4, wherein the first and the second training input are provided by a human trainer via a remote interface control element (teach pendant; col. 10, lines 24-29) configured to control at least one of the first or the col. 10, lines 24-66; col. 12, lines 36-66; col. 32, lines 45-60).
Regarding claim 9, Perreirra (figs. 1-8) discloses the method of Claim 4, wherein the execution of the target action is configured based at least on a contemporaneous operation of the first and the second degree of freedom at a given time (it would be obvious to operate multiple joints at a time as obvious in the art; col. 10, lines 17-66; col. 12, lines 36-66; col. 32, lines 45-60).
Regarding claim 10, Perreirra (figs. 1-8) discloses the method of Claim 4, wherein the second training input is configured based at least on a first state of the first degree of freedom (if the robot did not achieve a desired or targeted action e.g. achieving a desired pose or degree of freedom then the “predicted pose error” is adjusted until the robot attains the pose or degree of freedom; col. 8, lines 23-32; fig. 4a) state determined in accordance with the third control signal (see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from the second iteration etc. wherein there are three degrees of freedom in a first axis, another three in a second axis, and so on creating more degrees of freedom as iteration increases; fig. 8; col. 10, lines 17-66, col. 15, lines 14-24; col. 32, lines 45-60).
Regarding claim 11, Perreirra (figs. 1-8) discloses the method of Claim 10, wherein:
a third training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44) is configured by the adaptive controller apparatus based on a second state of the second degree of freedom determined in accordance with the second control signal (see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from the second iteration etc. wherein there are three degrees of freedom in a first axis, another three in a second axis, and so on creating more degrees of freedom as iteration increases; fig. 8; col. 10, lines 17-66, col. 15, lines 14-24; col. 32, lines 45-60); and
the second training input is configured based on a performance measure associated withthe execution of the target action (if the robot did not achieve a desired or targeted action e.g. achieving a desired pose or degree of freedom then the “predicted pose error” is adjusted until the robot attains the pose or degree of freedom; col. 8, lines 23-32; fig. 4a).
Regarding claim 13, Perreirra (figs. 1-8) discloses the method of Claim 4, wherein the third control signal is determined based at least on the adjustment of the learning parameterconfigured to occur between the first and the second iteration (if the robot did not achieve a desired or targeted action e.g. achieving a desired pose then the “predicted pose error” is adjusted; the “predicted error occurs during or between any or all or the iterations; col. 8, lines 23-32; fig. 4a)).


Claims 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being obvious over Perreirra et al (US 4763276) in view of Laurent (US 9242372)
The applied reference has a common assignee Brain corporation with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
Regarding claim 14, Perreirra (figs. 1-8) discloses the a robotic apparatus comprising:a platform characterized by at least first and second degrees of freedom (fig. 1; col. 5, lines 30-40; see degrees of freedom Aa, As, An, fig. 8; also see col. 10, lines 17-23; col. 17, lines 35-38, etc); and
a controller apparatus configured to generate first and a second control signalsadapted to operate the first and the second degrees of freedom, respectively (citing signal from box 16, “achieved pose” or “achieved desired pose”, this signal is produced many times due to multiple “Joint commands” until the robot achieves the desired first or second pose during first and second iterations to operate in first and second degree of freedoms; col. 8, lines 27-32; col. 10, lines 58-66; in addition the second control signal could be produced at a second joint during a second iteration to produce a second degree of freedom);
wherein:
the first and the second control signals are configured to cause the platform toperform a target action (if the robot did not achieve a desired or targeted action e.g. achieving a desired pose then the “predicted pose error” is adjusted; col. 8, lines 23-32; fig. 4a); 
each operation of a given one of the first or the second degrees of freedom is configured based at least on a training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44) associated with the given one of the first or the second degree of freedom (col. 10, lines 17-66; col. 12, lines 36-66; col. 32, lines 45-60);
a first training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44) is associated with a first degree of freedom operation (fig. 1; col. 5, lines 30-40; see degrees of freedom Aa, As, An, fig. 8; also see col. 10, lines 17-23; col. 17, lines 35-38, etc);
the first control signal is determined based at least on an adjustment of a learning  parameter (citing “predicted pose error”; col. 8, lines 23-32; fig. 4a) of a learning process based on the first training input (if the robot did not achieve a desired or targeted action e.g. achieving a desired pose then the “predicted pose error” is adjusted; col. 8, lines 23-32; fig. 4a); and
the second control signal is determined based at least on an adjustment of the learning parameter (citing “predicted pose error”; col. 8, lines 23-32; fig. 4a) based on another training input, the another training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44) associated with a second degree of freedom operation (fig. 1; col. 5, lines 30-40; see degrees of freedom Aa, As, An, fig. 8; also see col. 10, lines 17-23; col. 17, lines 35-38, etc).
Perreirra mentioned a controller, but did not particularly indicate that the controller was an adaptive controller.  However Laurent teaches of a robotic apparatus wherein a target action is characterized by at least a sensory context (106, fig. 1; col. 7, lines 44-50) being provided to the adaptive controller apparatus (102, fig. 1 col. 7, lines 44-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Perreirra as taught by Laurent for the purpose of improving performance (Laurent col. 8, lines 6-10).
Regarding claim 15, Perreirra (figs. 1-8) discloses the apparatus of Claim 14, wherein the adaptive controller apparatus (fig. 8) is operable in accordance with a supervised learning see second iteration at second joint depending from first iteration at first joint and third iteration at third joint depending from the second iteration etc. wherein there are three degrees of freedom in a first axis, another three in a second axis, and so on creating more degrees of freedom as iteration increases; fig. 8; col. 10, lines 17-66, col. 15, lines 14-24; col. 32, lines 45-60).
Regarding claim 17, Perreirra (figs. 1-8) as modified by Laurent disclose the apparatus of Claim 14, wherein:
the target action is characterized by at least a sensory context being provided to the adaptive controller apparatus (Perreirra, col. 10, lines 17-66; col. 12, lines 36-66; col. 32, lines 45-60); and
the first or the second control signals are being determined based at least on a combination of the training input and controller output determined by the learning process inaccordance with the context (Perreirra , col. 10, lines 17-66; col. 12, lines 36-66; col. 32, lines 45-60).
Regarding claim 18, Perreirra (figs. 1-8) discloses the apparatus of Claim 14, including sensors, but did not particularly indicate that the sensor was a camera.
However, Laurent teaches of a robotic apparatus comprising:
a platform characterized with at least first and second degrees of freedom (citing 1, 2, 3-dimensional space; col. 11, lines 33-35; citing,  “degree freedom”, fig. 4a, col. 14, lines 8-10; Laurent)
a camera disposed on the platform (col. 7, lines 39-44; col. 8, lines 64 to col. 9, lines 10; Laurent,); wherein:
citing, “commands to wheels”; col. 7, lines 39-44; figs 2b, 2c, 4a; Laurent);
the sensory context is being based on a visual input comprising a plurality of pixels provided by the camera (col. 7, lines 39-58; col. 8, lines 64 to col. 9, lines 10; Laurent); and 
execution of the target task is based on a displacement of the platform in at leastone spatial dimension (citing 1, 2, 3-dimensional space; col. 11, lines 33-35; citing,  “degree freedom”, fig. 4a, col. 14, lines 8-10; Laurent).
Regarding claim 20, Perreirra (figs. 1-8) discloses the apparatus of Claim 14, wherein: the training input (see “joint correction commands” from box 22, fig. 4a; col. 8, lines 29-44) is associated with the first degree of freedom operation (citing signal from box 16, “achieved pose” or “achieved desired pose”, this signal is produced many times due to multiple “Joint commands” until the robot achieves the desired first or second pose during first and second iterations to operate in first and second degree of freedoms; col. 8, lines 27-32; col. 10, lines 58-66; in addition the second control signal could be produced at a second joint during a second iteration to produce a second degree of freedom);
the first control signal is determined based at least on an adjustment of a learning parameter (citing “joint correction commands” i.e. converting “predicted pose error” to joint correction commands for learning the desired pose; col. 8, lines 23-32; fig. 4a) of the learning process based on the training input (col. 10, lines 17-66; col. 12, lines 36-66; col. 32, lines 45-60); and
the second control signal is determined based at least on an adjustment of the learning parameter (citing “joint correction commands” i.e. converting “predicted pose error” to joint correction commands for learning the desired pose; col. 8, lines 23-32; fig. 4a) based on another citing signal from box 16, “achieved pose” or “achieved desired pose”, this signal is produced many times due to multiple “Joint commands” until the robot achieves the desired first or second pose during first and second iterations to operate in first and second degree of freedoms; col. 8, lines 27-32; col. 10, lines 58-66; in addition the second control signal could be produced at a second joint during a second iteration to produce a second degree of freedom). 

Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perreirra et al (US 4763276) and Laurent (US 9242372) as applied to claim 14 above, and further in view of Passot (US 9792546).
Regarding claim 16, Perreirra and Laurent disclose the apparatus of claim 14, but did not mention a trajectory duration, etc.  However, Passot teaches of a robotic apparatus, wherein a target action (citing, “guide the robot device to navigate a trajectory; col. 37, lines 65-67) comprises a trajectory having a duration (citing, “navigate the trajectory assistance for a period 738”; fig. 7D; col. 37 line 67 ) associated therewith; and 
provision of a training input (i.e. providing training trials; col. 37 lines 58-67) comprises a time interval that is shorter than the duration (user decreases the time 738; col. 38, lines 3-5).
Regarding claim 19, Perreirra and Laurent disclose the apparatus of Claim 14, but did not mention execution of the target task absent the training input is smaller in magnitude.
However Passot teaches of a robotic apparatus wherein a performance measure (a period 738; col. 37, lines 65-67) associated with execution of the target task absent the training input (user withdraws training input; col. 38, lines 1-3) is smaller in magnitude than the performance measure (user decreases the time 738; col. 38, lines 3-5) determined based on the target i.e. providing training trials; col. 37 lines 58-67).

Conclusion
The prior art, (US 9764468) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.